Citation Nr: 1730717	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Whether the reduction of a disability rating for service-connected patellofemoral syndrome of the left knee from 30 percent to 10 percent, effective September 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  In that decision, the RO denied an increased rating for the Veteran's left knee patellofemoral syndrome.

Separately, in June 2009, the RO had reduced the disability rating for service-connected patellofemoral syndrome of the left knee from 30 percent to 10 percent.  The Veteran filed a timely notice of disagreement (NOD) with respect to this issue.  A statement of the case (SOC) has not been issued, and it does not appear that additional development action is underway for this claim.  This issue is addressed the remand section below.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In the June 2017 Informal Hearing Presentation (IHP), the Veteran's representative contended that a May 2015 VA examination was not adequate for rating purposes.  Specifically, the Veteran's representative argues the examiner failed to review the Veteran's ongoing VA treatment in preparing his report.  The Board notes the record of the May 2015 VA examination indicates the treatment records were not reviewed.  While lack of claims file review does not in and of itself render an examination inadequate, the Board agrees with the Veteran's representative that, given the ongoing treatment, it rendered the examination inadequate in this case.  Thus, the Board finds that a remand is warranted to have an examiner supplement the record with a report regarding the current severity of the Veteran's left knee disability.  See 38 U.S.C.A. § 5103A.

Also, as described above, the Veteran has filed a timely, June 2009, NOD with the June 2009 RO decision to reduce his left knee disability from 30 percent to 10 percent disabling.  In that document, a statement in support of claim (VA Form 21-4138), the Veteran specifically disagreed with the rating reduction, which satisfied the criteria for a NOD at that time.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  In this regard, the Board notes that the August 2009 denial of an increased rating was appealed, a SOC issued, and the appeal perfected, but the issue of the propriety of the rating reduction is separate from the issue of the denial of the increased rating.  The AOJ should therefore issue an appropriate SOC on the issue of the propriety of the June 2009 rating reduction.  See 38 C.F.R. § 19.9(c), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The issues are, however, inextricably intertwined, and the rating reduction should first be adjudicated in a SOC prior to a decision on the increased rating claim. See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC for the issue of whether a reduction of the disability rating for service-connected patellofemoral syndrome of the left knee from 30 percent to 10 percent, effective September 1, 2009, was proper.  Do not return the issue to the Board unless a timely substantive appeal has been filed in response to the SOC.

2.  Arrange for the Veteran to undergo a VA examination as to his left knee by an appropriate medical professional.  The claims file must be reviewed by the examiner.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, in weight bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  Thereafter, adjudicate the claims on appeal. If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

